OPINION — AG — ** HOMESTEAD EXEMPTIONS ** A SPOUSE AND ADULT CHILD HAVING A JOINT TENANCY WHEREIN THE SPOUSE LIVES IN THE HOME AND THE CHILD LIVES ELSEWHERE, SAID SPOUSE WOULD ONLY BE ENTITLED TO THAT PORTION OF SUCH MAXIMUM EXEMPTION WHICH HIS OR HER INTEREST BEARS TO THE WHOLE PROVIDING THAT SAID INDIVIDUAL IS OTHERWISE QUALIFIED TO TAKE ADVANTAGE OF THE HOMESTEAD EXEMPTION. AN INDIVIDUAL OWNING ONE QUARTER INTEREST IN A JOINT TENANCY HOMESTEAD WOULD GET ONLY THAT AMOUNT OF HOMESTEAD EXEMPTION AS TO THAT PORTION OF SUCH MAXIMUM EXEMPTION WHICH HIS INTEREST BEARS TO THE WHOLE. PROVIDING SUCH INDIVIDUAL WOULD QUALIFY UNDER THE TERMS OF 74 Ohio St. 1974 Supp., 2407.1 [74-2407.1], THAT INDIVIDUAL WOULD BE ENTITLED TO ONLY THAT PORTION OF SUCH MAXIMUM EXEMPTION WHICH HIS INTEREST BEARS TO THE WHOLE PROVIDING HE IS OTHERWISE QUALIFIED AS BEING ENTITLED TO A HOMESTEAD EXEMPTION. CITE: 68 Ohio St. 1974 Supp., 2406 [68-2406], OPINION NO. FEBRUARY 16, 1945, 68 Ohio St. 1974 Supp., 2407.1 [68-2407.1] 68 Ohio St. 1974 Supp., 2406 [68-2406], 68 Ohio St. 1974 Supp., 2419 [68-2419] (DONALD B. NEVARD)